                            Case 1:19-cr-00732-KMW Document 17 Filed 12/10/19 Page 1 of 1




               Federal Defenders                                                                                                  Southern District
                                                                                                 52 Duane Street-10th Floor, New York, NY 10007
               OF NEW YORK, INC.                                                                           Tel: (212) 417-8700 Fax: (212) 571-0392


                                       12 ©~a                 ~~'[Y                                                        So1,1/ter,r Di:rtrict 11J New York
                Execucive Di

                                       Lo~ ~
                                CHAM S~R:,: OF KIMBA •'.1. WOOD
                                                                                   ecember 10, 2019      USDSSDNY
                                                                                                         DOCUMENT
                                                                                                                               Jennifer L. Brown
                                                                                                                                 AtlOn><!)'-in-CM,ge




            VIA ECF --~u::.:.:·5~-0:::.:;-":;,;:'··~S:.:.::.o.:.!.:.N~.Y::_._ _J
                                                                                                         r:LECTRONICALLY FILED
            Honorable Kimba M. Wood
            United States District Judge                                                                . · '•OC #:   - - - -----r-
            Southern District of New York                                                                '. 1: ~.TE FILED: /:).           I   (d.._   /t 4
            500 Pearl Street
            New York, NY 10007

            Re:          United States v. Victor Delgado,
                         19 Cr. 732 (KMW)                                                                      MEMO EN DORSED
            Dear Judge Wood:

                   I write, with the consent of the Government, to request an adjournment of the sentencing
            hearing in the above captioned matter currently scheduled for January 13, 2020. This is the first
            such request. An adjournment is necessary to allow for the psychological evaluation of Mr.
            Delgado and for the preparation of a report to submit to the Court in support of our sentencing
            submission.
                     I respectfully request an adjournment of approximately 60 days to a date in mid-March
            that is convenient with the Court and the parties.

       ~ n-te n CA /\~ ·, ~ ~d.j ~ v' "-<- J                            1'
                                                                                       Respectfully submitted,
     Ka re." \ ~ I            a A ;lO)           a-t I r, DC              0. . ~ .

 ~ .(G "~a ""tr) 5u b ""-' ~ ~i ~"' -, ~                             °'"~              Isl Amy Gallicchio

                                                                                       Amy Gallicchio, Esq.
 b ~ K~ rt:- h l-1 • G t.>J..IA t.. M..t "1
                                                                                       Assistant Federal Defender
Si.Ab M·, ~ !>' ~" '~ ~ l.,&(_ b J t-V-/t..~ I \ ·                                     (212) 417-8728

            CC :         AUSA Stephanie Lake
                                                                                                                          fl.-    I( -     1q
                                                                                                      SO ORDERED:            N.Y., N.Y:



                                                                                                         KIMeA M. WOOD
                                                                                                                 U.S.D.J.
